     Case 1:19-cr-00059-LO Document 50 Filed 09/16/19 Page 1 of 6 PageID# 276



                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                            Alexandria Division

UNITED STATES OF AMERICA,                      )
                                               )      No. 1:19-cr-59
        v.                                     )
                                               )      Hon. Liam O’Grady
DANIEL EVERETTE HALE,                          )
                                               )      Motion Hr’g: Oct. 18, 2019
                     Defendant.                )


                     MOTION FOR BILL OF PARTICULARS

        Pursuant to Federal Rules of Criminal Procedure 7 and 12(b), and the Double

Jeopardy Clause of the Fifth Amendment to the United States Constitution,

defendant Daniel Everette Hale moves this Court to require the United States to

provide a bill of particulars identifying with particularity certain allegations in the

superseding indictment, as specified below. See Dkt. No. 12.

I.      Background

        On May 9, 2019, a grand jury in the Eastern District of Virginia issued a five-

count superseding indictment against Mr. Hale. Counts 1 through 3 charge violation

of 18 U.S.C. § 793 by obtaining or communicating national defense information.

Count 4 charges the disclosure of classified communications intelligence information

in violation of 18 U.S.C. § 798(a)(3). And Count 5 charges theft of government

information in violation of 18 U.S.C. § 641. Although the superseding indictment

does refer to a discrete set of generally described documents as the subjects of Counts

1 through 5, the indictment fails to describe the specific acts that allegedly constitute

violations of the statutory provisions charged. Specifically:
  Case 1:19-cr-00059-LO Document 50 Filed 09/16/19 Page 2 of 6 PageID# 277



          •   Count 1 fails to identify (1) what “know[ledge] and [ ] reason to believe”
              Mr. Hale is alleged to have had with respect to the disposition of the
              identified documents; (2) who is contemplated by the reference to “any
              person contrary to the provisions of Title 18, United States Code,
              Chapter 37”; and (3) what provision of “Title 18, United States Code,
              Chapter 37” is relied upon.

          •   Count 2 fails to identify the (1) date, (2) location and (3) manner by
              which any transmission of documents is alleged to have been effected.

          •   Count 3 fails to identify the (1) date, (2) location and (3) manner by
              which the unauthorized possession and communication, delivery, or
              transmission is alleged to have been effected, (4) the “persons” who
              allegedly received the documents, and (5) the reason those persons were
              “not entitled to receive” the documents.

          •   Count 4 fails to identify the (1) date, (2) location and (3) manner by
              which the communication, furnishing, or transmission is alleged to have
              been effected, (4) what “person” allegedly received the information, and
              (5) why that person was “unauthorized” to receive the information at
              issue.

          •   Count 5 fails to identify the (1) manner by which the documents at issue
              allegedly were “conveyed and disposed of,” (2) the dollar value of each
              document at issue, and (3) the manner by which the government has
              calculated any purported dollar values.

      Mr. Hale is entitled to more specificity so that he may prepare for trial, protect

his constitutional right against double jeopardy and guard against multiplicitous

counts.




                                            2
      Case 1:19-cr-00059-LO Document 50 Filed 09/16/19 Page 3 of 6 PageID# 278



II.      Argument

         Federal Rule of Criminal Procedure 7(f) instructs that “[t]he court may direct

 the government to file a bill of particulars.” A bill of particulars “identifies for the

 defendant the area within which the government’s chief evidence will fall.” United

 States v. Fletcher, 74 F.3d 49, 53 (4th Cir. 1996). It is used to provide essential

 information that may have been omitted from the indictment. United States v.

 Anderson, 481 F.2d 685, 690 (4th Cir. 1973). It is also designed to permit a defendant

 to effectively prepare a defense and avoid unfair surprise at trial. United States v.

 Schembari, 484 F.2d 931, 934-35 (4th Cir. 1973).

         Whether to require a bill of particulars is a matter within the sound discretion

 of the trial court. United States v. Jackson, 757 F.2d 1486, 1491 (4th Cir. 1985). “The

 test in ruling on such a motion is whether deprivation of the information sought will

 render the defendant subject to unfair surprise.” United States v. Sampson, 448 F.

 Supp. 2d 692, 696 (E.D. Va. 2006) (citing Fletcher, 74 F.3d at 53). A critical factor,

 however, is whether the indictment generically charges a statute and is otherwise

 lacking in sufficient clarifying detail. See, e.g., United States v. Chandler, 753 F.2d

 360, 362 (4th Cir. 1985) (noting that “[c]harging the generic offense may have created

 some ambiguity as to what facts the government might seek to prove at trial. . . . The

 defendants’ remedy therefore was to seek a bill of particulars to clarify the specific

 factual theory (or theories) upon which the government was proceeding”) (citing

 United States v. Branan, 457 F.2d 1062, 1065 (6th Cir. 1972), and United States v.

 Previti, 644 F.2d 318 (4th Cir. 1981)). The indictment must contain sufficiently

 specific facts to provide the defendant “with reasonable certainty[] of the nature of
                                             3
  Case 1:19-cr-00059-LO Document 50 Filed 09/16/19 Page 4 of 6 PageID# 279



the accusation against him” so that he knows “what he must be prepared to meet.”

Russell v. United States, 369 U.S. 749, 764-65 (1962).

      Here, with respect to the specific counts charged, the government has done

little more than recite language derived from the charged statutes. Though the

indictment contains 41 paragraphs of general allegations, these paragraphs shed

little light on the location, manner and means of the alleged communication or

transmission of documents.      Rather, the general allegation paragraphs contain

background information such as Mr. Hale’s alleged work history and an explanation

of classified information. Dkt. No. 12 ¶¶ 1-41.

      Unless the government identifies the information lacking from each count as

delineated above, Mr. Hale will not know until trial “the specific acts of which he is

accused.” United States v. Doan, 184 F. Supp. 3d 271, 283 (E.D. Va. 2016) (Ellis, J.)

(quotation omitted). Additionally, as the defense argues in its contemporaneously

filed Motion to Dismiss Multiplicitous Counts, Counts 1 through 4 appear to charge

the same conduct, relying on the same or similar verbs, the same list of documents

and the same date range, or subsets thereof. Thus, if the Court is not prepared to

order the government to choose which one of Counts 1, 2, 3 or 4 on which to proceed,

a bill of particulars is required to permit the defense to guard against multiplicity.

See, e.g., United States v. Diboh, No. 5:17-cr-176, 2018 WL 890074, at *1-2 (E.D.N.C.

Feb. 14, 2018) (referring to government’s bill of particulars to determine whether

multiplicity issue resolved, and ruling that it was not).




                                           4
       Case 1:19-cr-00059-LO Document 50 Filed 09/16/19 Page 5 of 6 PageID# 280



III.      Conclusion

          Accordingly, to ensure that Mr. Hale receives protection to which he is entitled

  against double jeopardy, so that he can adequately prepare for trial, and so that he

  can guard against prosecution on multiplicitous counts, the Court should require the

  government to provide a bill of particulars that specifies the facts lacking in Counts

  1 through 5, as described herein.

                                                  Respectfully submitted,

                                                  DANIEL EVERETTE HALE

                                                  By Counsel,
                                                  Geremy C. Kamens
                                                  Federal Public Defender

                                                  By: /s/ Cadence Mertz
                                                  Todd M. Richman
                                                  Va. Bar No. 41834
                                                  Cadence A. Mertz
                                                  Va. Bar No. 89750
                                                  Tor B. Ekeland
                                                  Admitted pro hac vice
                                                  Counsel for Mr. Hale
                                                  1650 King Street, Suite 500
                                                  Alexandria, VA 22314
                                                  703-600-0840 (tel)
                                                  703-600-0880 (fax)
                                                  Cadence_Mertz@fd.org




                                              5
  Case 1:19-cr-00059-LO Document 50 Filed 09/16/19 Page 6 of 6 PageID# 281



                          CERTIFICATE OF SERVICE

    I hereby certify that on September 16, 2019, I filed the foregoing via the
CM/ECF system, which will electronically serve a copy upon counsel of record.


                                             /s/ Cadence Mertz
                                             Cadence A. Mertz
                                             Va. Bar No. 89750
                                             Assistant Federal Public Defender
                                             Office of the Federal Public Defender
                                             1650 King Street, Suite 500
                                             Alexandria, VA 22314
                                             703-600-0840 (tel)
                                             703-600-0880 (fax)
                                             Cadence_Mertz@fd.org




                                         6
